Citation Nr: 0701172	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  95-03 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The case has been remanded to the RO for 
additional development in February 1999, November 2003, and 
June 2005.  

As noted by the Board in June 2005, on appeal the veteran has 
raised the issues of entitlement to increased ratings for a 
right knee puncture wound scar, and for post traumatic stress 
disorder.  He has also raised a claim of entitlement to a 
total disability evaluation based on individual 
unemployability.  These issues, however, have yet to be 
developed or certified for appellate review.  Accordingly, 
they are again, as they were in June 2005, referred to the RO 
for appropriate action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.   Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As indicated in the Introduction, this claim was last 
remanded in June 2005.  Unfortunately, the Board finds that 
remand is again necessary concerning the instant claim.

In June 2005, the Board determined that summaries relating to 
VA hospitalizations during the following periods must be 
obtained and made a part of the record:  November 4, 1997-
November 14, 1997; October 14, 1998-October 20, 1998; 
December 23, 1998-December 28, 1998; March 15, 1999-March 18, 
1999; April 15, 1999-April 19, 1999; July 12, 1999-July 14, 
1999; July 21, 1999-July 22, 1999; July 25, 1999-July 26, 
1999; and August 14, 1999-August 16, 1999.  Review of the 
record shows that these VA medical hospitalization summaries 
have not been so associated with the record, nor has the 
RO indicated that they were unavailable.  38 U.S.C.A. § 5103A 
(West 2002).  A remand confers, as a matter of law, the right 
to compliance with the remand orders.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, remand is mandatory.  
Id.  

The Board also notes that the veteran was afforded a VA 
respiratory examination in December 2005.  The examination 
report, which includes a diagnosis of chronic bronchitis, 
shows that "[i]t is not possible to render the requested 
opinion because the veteran did not report for his scheduled 
pulmonary function tests."  

A February 2006 RO Deferred Rating Decision noted that there 
was no evidence in the claims file that showed that such test 
was scheduled, or that essentially, if one was, that the 
veteran received notice of such a test.  Thereafter, a letter 
dated in April 2006, shows that the veteran was informed that 
he had been scheduled for pulmonary function testing in March 
2006.  Other documentation in the claims file shows that the 
veteran failed to report for pulmonary function testing 
scheduled to have occurred in January and March 2006.  Notice 
afforded the veteran of a January 2006 VA test procedure is 
also not of record.  

It is clear that the veteran did not receive timely notice of 
his scheduled pulmonary function test.  As such, further 
development is mandatory.  Stegall.  If the veteran fails 
to report for the VA pulmonary function study without good 
cause he is to be advised that the Board will review the 
claim under the provisions of 38 C.F.R. § 3.655 (2006).

Accordingly, the case is again REMANDED for the following 
action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified in writing of what 
information and evidence is still needed 
to substantiate his claim of entitlement 
to an increased rating for chronic 
bronchitis, under those criteria in 
effect prior to and on October 7, 1996. 
 The veteran must also be notified what 
portion of any necessary evidence VA will 
secure, and what portion he himself must 
submit.  He must also be advised to 
submit all pertinent evidence not already 
on file that he has in his possession, 
and that, if requested, VA will assist 
him in obtaining pertinent treatment 
records from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.

2.  The RO should take the necessary 
steps to obtain summaries relating to VA 
hospitalizations during the following 
periods:  November 4, 1997-November 14, 
1997; October 14, 1998-October 20, 1998; 
December 23, 1998-December 28, 1998; 
March 15, 1999-March 18, 1999; April 15, 
1999-April 19, 1999; July 12, 1999-July 
14, 1999; July 21, 1999-July 22, 1999; 
July 25, 1999-July 26, 1999; and August 
14, 1999-August 16, 1999.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The RO must then:  (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claims.  The claimant must then be 
given an opportunity to respond.  

3.  The veteran must be afforded a VA 
pulmonary function study for the purpose 
of determining the current severity of 
his chronic bronchitis.  The claims 
folder in its entirety is to be furnished 
to the examiner prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all indicated 
diagnostic testing. This examination must 
include results for FEV1, FEV1/FVC, and 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO (SB)) studies, as mandated by 38 
C.F.R. § 4.97, Diagnostic Code 6600, and 
an overall assessment of the results of 
pulmonary function testing.  Those 
manifestations specifically attributable 
to the veteran's service-connected 
bronchitis must be fully outlined and 
differentiated from symptoms caused by 
any nonservice- connected disorders.

4.  Thereafter the results of the 
pulmonary function test are to be 
provided to the VA examiner who conducted 
the December 2005 examination so that 
examiner may complete the prior report.  
If that examiner is not available 
appropriate further development must be 
undertaken to include a new respiratory 
examination.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the VA pulmonary function test, to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  Stegall.

7.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claim under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) that includes all evidence added 
to the file since the August 2006 SSOC.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As this is the fourth remand, this claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

